Citation Nr: 1107747	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  06-25 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, as secondary to service-connected disabilities.

2.  Entitlement to service connection for a thoracic spine 
disability, as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to October 
1960.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2008, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to issue the 
Veteran VCAA compliant notice and to afford the Veteran another 
VA examination.  Those actions completed, the matter has properly 
been returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's lumbar spine disability and thoracic spine 
disability were proximately due to and the result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a lumbar disability and 
thoracic spine disability as secondary to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Additionally, service connection may be granted, on a secondary 
basis, for a disability which is proximately due to or the result 
of an established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the non-service-connected disease, will 
be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Board notes that the Veteran claims service connection for 
lumbar spine and thoracic spine disabilities.  As the evidence 
pertaining to each claim is identical, the Board will discuss the 
merits for both claims in a single analysis: service connection 
for a back disability.

The evidence does not show, nor has the Veteran ever alleged, 
that his lumbar spine disability and thoracic spine disability 
were incurred during active military service.  Instead, the 
Veteran contends that service connection is warranted for his 
lumbar and thoracic spine disabilities because they are related 
to the injury to his right ankle during service.

Parenthetically, the Board notes that the Veteran's service 
treatment reports indicated a one-time complaint of low back 
strain in November 1957.  There are no other service treatment 
reports which reflect further complaints of, or treatment for, a 
back condition.  However, as mentioned above, the Veteran asserts 
that his lumbar and thoracic spine disabilities are secondary to 
his service-connected right ankle disability.

In October 2003, the Veteran underwent a VA examination for his 
joints.  Review of the claims file along with the Veteran's 
verbal report of medical history and his VA outpatient treatment 
reports was noted on the examination report.  While the Veteran's 
left hip was the focus of the examination, the Board notes that 
the examination report indicated that the Veteran had increasing 
problems with his right ankle and shifts his weight, resulting in 
an altered gait.  Based on the Veteran's altered gait and the 
shifting of his weight, the August 2003 examiner concluded that 
his left hip condition was the result of his service-connected 
right ankle condition.

Approximately two years later, in July 2005, the same examiner, 
"D.C.," from the October 2003 VA examination conducted another 
examination of the Veteran's spine.  There, the examiner noted 
that the Veteran's gait was steady and that there was no leg 
length discrepancy.  As such, she concluded that it "is not 
likely that the thoracic muscle spasm or the degenerative disc 
disease of the lumbar spine are secondary to the veteran's 
service-connected right lateral malleolus fracture."  The 
examiner did not opine as to whether the Veteran's service-
connected left hip disability aggravated his thoracic and lumbar 
spine disabilities.

The Veteran was afforded a VA examination of his spine in March 
2006.  At that time, the examiner, Dr. "R.K.," indicated that 
the claims file was not available for review and thus, no review 
of the Veteran's claims file was conducted.  However, the 
examiner noted the Veteran's report of a right ankle injury in 
service and his history of back treatment.  The Veteran was 
diagnosed with degenerative joint and disc disease of the 
thoracic and lumbar spine.  There was no important sacroiliac 
joint abnormality identified.  The March 2006 examiner opined 
that "it is most like the [Veteran's] back and hip problems are 
not due to his ankle fracture."  

However, the Board notes that the Veteran was already service-
connected for a left hip disability as secondary to his service-
connected right ankle disability (awarded in a July 2005 rating 
decision, based on the October 2003 VA examination), 
contradicting the March 2006 examiner's conclusion.  Indeed, the 
March 2006 examiner, Dr. R.K., did not use language encompassing 
the issue of aggravation by stating that the Veteran's back 
problems were "not due to" his ankle disability.

Similarly, in December 2006, Dr. R.K, provided another medical 
opinion regarding the Veteran's back disabilities in a VA 
examination report.  While Dr. R.K. provides a detailed rationale 
for his conclusions, including his finding that the Veteran one-
half inch leg discrepancy is not a serious discrepancy, his 
opinion did not encompass the issue of aggravation by use of the 
language, "it is less likely than not due to the old fracture or 
to the slight discrepancy, or to the one remote back injury 
mentioned in the 1957 [service treatment records]."

The Veteran underwent another VA examination of his spine in June 
2007.  As the June 2007 examiner did not adequately address the 
issue of aggravation, that is, whether the Veteran's service-
connected disabilities aggravated his current lumbar and thoracic 
disabilities, the Board remanded the matters for another VA 
examination in a June 2008 Board Remand.

Pursuant to the June 2008 Board Remand, the Veteran was afforded 
a VA examination in October 2008.  The examiner noted her review 
of the claims file, as well as the Veteran's VA medical record.  
After a comprehensive examination, the examiner opined that "the 
veteran's thoracic and lumbar spine condition are not caused by 
or related to his left hip strain nor his right ankle 
condition."  She explained that the Veteran was not diagnosed 
with any chronic or recurrent back or hip condition while on 
active duty.  While she noted that he did have a simple fracture 
of the right ankle, the Veteran did not demonstrate any chronic 
or recurrent ankle condition on discharge.  As such, the examiner 
stated that she must "assume that the veteran's degenerative 
disc disease condition is not caused by or a result of his ankle 
or his hip condition but is related to the aging process."  She 
added that the Veteran did not have any objective evidence of an 
altered gait, his shoe wear pattern was normal, and there was no 
measurable leg length discrepancy noted.

In May 2009, the October 2008 examiner provided an addendum 
opinion.  In this brief addendum, the examiner rephrased her 
medical opinion to read, "it is the examiner's opinion that the 
veteran's lumbar and thoracic spine conditions were not caused by 
nor aggravated by the service connected ankle and hip 
condition."  She explained that the "veteran's diagnosis of 
lumbar degenerative disc disease was not [diagnosed] until many 
years ([over] 15 years) after his left hip and right ankle 
injury." Therefore, the examiner concluded that neither the 
right ankle fracture nor the left groin strain had any bearing on 
his age related degenerative disc disease.  Again, she noted that 
the Veteran did not have an altered gait, did not have an 
abnormal shoe wear pattern, and no measurable leg length 
discrepancy.  As such, the examiner found no objective evidence 
of any aggravation of the Veteran's spine conditions by his 
service-connected right ankle or left hip conditions.

The above, numerous, VA examinations appear to provide 
unfavorable evidence for the Veteran's claims as none of the 
opinions relate the Veteran's current thoracic and lumbar spine 
disabilities to his service-connected disabilities.  However, as 
noted above, some examinations were inadequate as they failed to 
use the appropriate language encompassing the issue of 
aggravation.

The record also reflects evidence in favor of the Veteran's 
claims for service connection for his lumbar and thoracic spine 
disabilities.

In November 2004, the Veteran's treating chiropractor, "C.G.," 
for approximately a decade, stated in a letter that the Veteran 
had complaints of low back pains, muscle spasms, and leg and 
ankle pains.  The Veteran reported his history of a right ankle 
fracture while in the military to C.G.  Over the past ten years, 
C.G. stated that the Veteran would report that the ankle would 
swell frequently and cause a limp in his gait.  He would 
experience increased back pain during these occurrences.  As 
such, C.G. opined, "[b]ased on this medical history, I believe 
that this ankle injury during military service was the 
contributing factor for [the Veteran's] lumbar spine pains.

Of significance, the Veteran's physician, Dr. "J.S.," who 
treated the Veteran from 1992-1996, submitted three letters 
regarding the Veteran's lumbar and thoracic spine disabilities.

In his first letter, dated in April 2005, Dr. J.S. admitted that 
he did not have the medical records from the period of the 
Veteran's treatment.  Nonetheless, Dr. J.S. felt confident that 
he could provide accurate information about the Veteran's case 
along with a sound medical opinion.  Indeed, Dr. J.S.'s 
recollection of the Veteran's medical history appeared thorough 
and detailed.  He recalled that he first treated the Veteran in 
the summer of 1992 with complaints of intermittent but chronic 
low back pain.  An examination, at that time, revealed no 
neurological deficits but there were many positive mechanical 
signs, including decreased lumbar lordosis, lumbar muscular 
laxity with decreased range of motion, and increased lag between 
flexion and extension.  The Veteran also had a slight lumbar tilt 
to the right and his right leg was slightly shorter than the 
left.  At that time, the Veteran reported his in-service right 
ankle injury to Dr. J.S.  

Dr. J.S. indicated that as a neurosurgeon, he has treated many 
patients for low back pain and whose pain is related to causes 
other than actual lumbar spine problems.  In his opinion, Dr. 
J.S. stated that the most common cause of these secondary low 
back pains is sacroiliac joint dysfunction.  The most common 
cause of sacroiliac joint dysfunction is an injury to the legs, 
often in the remote past, particularly when an asymmetry of leg 
length exists.  

Ultimately, Dr. J.S. opined that the Veteran's "chronic low 
back, hip and leg pains are directly related to the right ankle 
fracture he suffered years ago and the sequelae of said injury, 
namely, leg shortening and secondary antalgic gait stressing the 
sacroiliac joint(s) which in turn cause the back pain, both lower 
and mid spinal."

In another letter from November 2005, Dr. J.S. submitted follow-
up information regarding the Veteran's claims.  After a re-
evaluation and physical examination of the Veteran in September 
2005, Dr. J.S. also indicated that he had reviewed the 
information provided by the RO to the Veteran regarding his case, 
including a detailed history of the Veteran's ankle and back 
problems.  Upon examination, Dr. J.S. indicated that the Veteran 
ambulated with a slight list to the right, with the right hip 
area lower than the left.  He favored the right leg in walking 
and was totally unable to stand on his right toes or right heel, 
or walk on his right heel or toes.  The Veteran had exquisite 
point tenderness over the left posterior sacroiliac symphysis and 
mild to moderate tenderness over the buttocks.  While sitting, 
the Veteran's left leg was one inch longer than the right.  Dr. 
J.S. noted that this difference reduced to about a half inch with 
extension of both legs at the knees.

Dr. J.S. diagnosed the Veteran with post traumatic right ankle 
anrthropathy with chronic fixed deformity, chronic 
musculoskeletal low back pain secondary to chronic degenerative 
lumbar spine disease, chronic left sacroiliac joint dysfunction 
with chronic posterior dislocation of the posterior superior 
iliac spine manifested by chronic left hip pain, and chronic 
thoracic muscle spasms.

As a result of his September 2005 examination of the Veteran, Dr. 
J.S. concluded that all of the Veterans above conditions "are 
inter-related in that one causes the other in a vicious cycle 
pattern.  The ankle fracture caused a shortening of the right leg 
which caused undue stress on the left lumbosacral-pelvic complex 
which caused a chronic 'dislocation' of the [sacroiliac joint] in 
order to compensate and try to 'even' the pelvic girdle.  Because 
of these stresses his lower spine started suffering its own 
stressed and secondary deterioration and because of these 'lower 
body stresses,' the mid to upper spine (thoracic area) suffers 
muscular spasms."

In response to a supplemental statement of the case from June 
2009, Dr. J.S. provided a letter to the RO, dated July 2009.  Dr. 
J.S. clarified that his previous opinions were not based only 
upon his memory of the Veteran's treatment but were also based on 
a physical evaluation of the Veteran's clinical condition in 
September 2005.  He also clarified that the clinical presentation 
of the Veteran clearly indicated a "progression" from a broken 
ankle, causing a leg length asymmetry, causing a gait 
disturbance, causing a sacroiliac joint dysfunction and chronic 
thoracolumbar spinal pains due to advanced degenerative spine 
disc disease.

Dr. J.S. also indicated that the October 2008 VA examiner did not 
find any discrepancy in leg length and noted that the examiner 
did not actually, physically measure the Veteran's legs as he had 
done in his September 2005 evaluation.  Dr. J.S. also noted that 
the October 2008 VA examiner did not find any abnormal wear on 
the Veteran's shoes.  However, Dr. J.S. indicated that the 
examiner did not ask the Veteran the age of his shoes.  Indeed, 
Dr. J.S. noted that in ensuring that he was in his "Sunday 
best" for the October 2008 examination, the Veteran's shoes were 
new and would not reveal any abnormal wear.

The record contains numerous medical opinions (both favorable and 
unfavorable to the Veteran's claims), which address whether the 
Veteran's current lumbar and thoracic spine disabilities are 
related to his service-connected disabilities.  In cases such as 
this, where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to weigh 
the probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches...As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province of 
the adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, 
the thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board has taken all of the medical opinions, 
both favorable and unfavorable to the Veteran's claims, into 
consideration and finds that the opinions provided by Dr. J.S. 
and chiropractor C.G. are more probative than the opinions 
provided by the various VA examiners.

With the exception of the March and December 2006 VA examiner, 
the other VA examinations (October 2003, July 2005, June 2007, 
and October 2008 with a May 2009 addendum) were conducted by 
nurse practitioners.  These nurse practitioners do not have 
expertise in spine conditions, which falls in sharp contrast to 
Dr. J.S., who has spine specialization as a board-certified 
neurosurgeon.  In addition, while the March and December 2006 VA 
examiner (the same examiner provided both 2006 medical opinions) 
is a physician (it was not indicated if this physician 
specialized in spine conditions), as indicated above, he did not 
provide the adequate language encompassing the issue of 
aggravation and it was unclear whether the Veteran's lumbar and 
thoracic spine disabilities were secondary to his service-
connected disabilities.

Dr. J.S.'s first-hand knowledge of the Veteran's back conditions, 
treated over a span of approximately 15 years, coupled with his 
expert knowledge of the spine as a neurosurgeon, the Board finds 
that Dr. J.S.'s medical opinion regarding the etiology of the 
Veteran's lumbar and thoracic spine disabilities to be highly 
probative and clearly outweigh any of the opinions provided by 
the VA examiners.  In addition, Dr. J.S. has repeatedly provided 
detailed and thorough rationales for his medical conclusions, 
supported by his expertise and experience.

In short, Dr. J.S.'s medical opinion evidence is based on his 
expert, personal examination of the patient and his specialized 
knowledge and skill in analyzing the data.  As such, his medical 
opinion is more probative than the opinions given by the VA 
examiners.

For the reasons and bases set forth above, the Board finds that 
service connection for a lumbar spine disability and thoracic 
spine disability are warranted, as secondary to the Veteran's 
service-connected disabilities.  In making this determination, 
all reasonable doubt has been resolved in favor of the Veteran, 
and the claims for service connection for lumbar and thoracic 
spine disabilities as secondary to service-connected disabilities 
is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The nature and extent of the Veteran's lumbar and thoracic spine 
disabilities are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  The nature and extent of the back disability 
associated with the service connected disabilities is not before 
the Board at this time.  This decision does not suggest that the 
conditions must be evaluated separately under the diagnostic 
criteria. 


ORDER

Entitlement to service connection for a lumbar spine disability, 
as secondary to service-connected disabilities is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.

Entitlement to service connection for a thoracic spine 
disability, as secondary to service-connected disabilities is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


